DETAILED ACTION
Status of Claims
In the response filed March 1, 2022, Applicant canceled claims 1-20. Claims 21-40 are pending in the current application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the double patenting rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 21-40 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 21-40 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 21-40 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 21 (representative of independent claims 30 and 39) recite:
the information resource including computer program instructions, which when executed on the computing device, cause the computing device to automatically: 
determine a third-party content placement location within content of the information resource; and 
insert, within the information resource, a computer code corresponding to a third-party content slot, the computer code when executed by the computing device causes the computing device to request and display a third-party content item at the third-party content placement location
The identified limitations recite inserting content, e.g., advertisements, based on determining a placement location within an information resource or webpage, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and computing device) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
a processor; 
and a memory storing computer program instructions, the computer program instructions when executed by the processor cause the system to: 
receive, from a computing device, a request for an information resource; 
transmit, by the data processing system, responsive to the request for content, the information resource to the computing device for display thereon, 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving a request for information and transmitting the information for display based on the request. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor and computing device performing a generic computer function of receiving a request for information and transmitting the information for display based on the request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 22-29, 31-38, and 40, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claim 30: computing device and processors to execute receiving a request for information and transmitting the information for display based on the request). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 21-40, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 22-29, 31-38, and 40 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
		
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-26, 28-35, and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harel (US 2015/0254219 A1).

Regarding claims 21, 30, 39, Harel discloses a method for automatic placement of content slots in information resources, comprising: 
receiving, by a data processing system including one or more processors, from a computing device, a request for an information resource (Paragraph [0129]: Client 400's content server or browser 401 is requested by a user to render a certain page by providing the page URL ); 
transmitting, by the data processing system, responsive to the request for content, the information resource to the computing device for display thereon (Responsively, I. web server 402 finds requested page and sends page's content back to browser 401, or ii. web server 402 may make one or more requests to the injected content management module), 
the information resource including computer program instructions, which when executed on the computing device, cause the computing device to automatically: 
determine a third-party content placement location within content of the information resource (Paragraph [0158]: the web server 402 may find the requested page and then may make a request to the injected content management module 403 to get the elements data and the injected content inventory data); and 
insert, within the information resource, a computer code corresponding to a third-party content slot, the computer code when executed by the computing device causes the computing device to request and display a third-party content item at the third-party content placement location (Paragraph [0158]: Then the web server 402 may use the data to insert the injected content in the content based on the data obtained from the injected content management module).
Regarding claims 22 and 31, Harel discloses wherein the computer code includes dimension information of the third-party content slot (Paragraph [0036]).
Regarding claims 23 and 32, Harel discloses wherein the computer program instructions are executed by a client application running on the computing device, the client application sending the request for the information resource (Paragraph [0129]).
Regarding claims 24 and 33, Harel discloses wherein the computer program instructions include HyperText Markup Language (HTML) instructions, Extensible HyperText Markup Language (XHTML) instructions, Cascading Style Sheets (CSS) instructions, JavaScript instructions (Paragraphs [0023], [0029], and [0240]).
Regarding claims 25, 34, 40, Harel discloses wherein the third-party content placement location is arranged between two text regions of the information resource (Paragraph [0169]).
Regarding claims 26 and 35, Harel discloses wherein the computer program instructions, when executed on the computing device, cause the computing device to automatically: 
determine a plurality of third-party content placement locations within content of the information resource (Paragraph [0158]); and 
insert, within the information resource, computer codes corresponding to a plurality of third-party content slots, the computer codes when executed by the computing device cause the computing device to request and display a plurality of third-party content items at the plurality of third-party content placement locations(Paragraph [0158]).
Regarding claims 28 and 37, Harel discloses wherein the computer program instructions, when executed on the computing device, cause the computing device to automatically determine the third-party content placement location according to a third-party content placement policy (Paragraph [0036]).
Regarding claims 29 and 38, Harel discloses wherein the third-party content placement policy includes one or more rules for identifying candidate third-party content placement locations, the rules based on dimensions of content objects of the information resource (Paragraph [0036]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Harel (US 2015/0254219 A1) in view of Ishiguro (US 2010/0169767 A1).
	
Regarding claims 27 and 36, Harel does not explicitly disclose wherein the computer program instructions, when executed on the computing device, further cause the computing device to: 
identify a number of existing third-party content slots to be displayed in the information resource received by the computing device; 
determine that the number of existing third-party content slots is less than a predetermined number of third-party content placements; and 
responsive to determining that the number of existing third-party content slots is less than the predetermined number of third-party content slots, insert the computer code corresponding to the third-party content slot in the information resource received by the computing device.
Ishiguro teaches:
identify a number of existing third-party content slots to be displayed in the information resource received by the computing device (Paragraph [0102]: three placement regions); 
determine that the number of existing third-party content slots is less than a predetermined number of third-party content placements (Paragraph [0103]: predetermined content to be placed is nine with three placement regions); and 
responsive to determining that the number of existing third-party content slots is less than the predetermined number of third-party content slots, insert the computer code corresponding to the third-party content slot in the information resource received by the computing device (Paragraph [0110]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Harel to identify a number of existing third-party content slots to be displayed in the information resource received by the computing device; determine that the number of existing third-party content slots is less than a predetermined number of third-party content placements; and responsive to determining that the number of existing third-party content slots is less than the predetermined number of third-party content slots, insert the computer code corresponding to the third-party content slot in the information resource received by the computing device  as taught by Ishiguro because it would have effectively improved the content insertion process. Harel discloses injecting content into existing computerized data (Harel Paragraph [0009]). Using the method and apparatus for processing layout of Ishiguro would provide a way to automatically determine the most relevant content placement locations.




Conclusion
                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621